Citation Nr: 1713254	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected allergic rhino-sinusitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record. 

In June 2013, December 2013, and September 2015, the Board remanded this claim for additional development. 

In January 2017, the Board received correspondence from the Veteran requesting that his case be advanced on the Board's docket based on financial hardship.  The Veteran submitted a copy of an overdue telephone bill in support of his Motion for Advancement on the Board's Docket.  This evidence is insufficient to show the "severe financial hardship" contemplated by the regulation for advancement on the docket.  38 C.F.R. § 20.900(c).  Therefore, the Motion is denied.


FINDING OF FACT

The Veteran has a migraine headache disability that is related to his service connected allergic rhino-sinusitis.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that he has migraine headaches that either began during service or are secondary to his service connected allergic rhino-sinusitis.

The Veteran's service treatment records note that he complained of sinus problems, nose congestion, and pressure in his temples in May 1996.  In July 1996 he reported headache and productive cough with yellowish sputum.  In September 1996, he reported cough, itchy and watery eyes, and headaches; he had no temperature.  In November 1997, he reported headaches and body aches the day after receiving a flu shot.  In September 1998 he was seen with viral syndrome and complained of headaches at that time.  In December 1998 he was noted to have an upper respiratory infection; he complained of headaches at that time.  

Following service, in July 2001 the Veteran was noted to have tension headaches.  A June 2002 treatment record noted the Veteran reported sinus problems that occur in the right forehead and left forehead as well as the right cheek.  The Veteran described headaches every two weeks, lasting a couple of hours.

A March 2006 VA examination diagnosed chronic allergic rhinosinusitis, which the examiner noted had begun in service.  The examiner described headaches as a symptom of this disability.

A March 2007 private physician's statement noted that the Veteran had been treated for occasional migraines.  A September 2008 VA examination diagnosed migraine headaches.

A VA examiner in August 2013 stated that when the Veteran complained of headaches in service "there were always associated symptoms which lead to the diagnosis of sinusitis or other upper respiratory infection", and that his diagnosis of migraines was a separate and distinct condition that developed after his separation from service.  The examiner further stated that the Veteran's allergic rhino-sinusitis did not cause the migraine disorder, but she did not provide a rationale as to whether the service-connected allergic rhino-sinusitis aggravated, or permanently worsened, the migraine condition beyond the normal progression of the disorder.

In an addendum opinion dated in May 2014, the VA examiner explained that migraines can be triggered by many factors, and she listed several examples.  She then described the type of sinus pressure that accompanies allergic rhino-sinusitis and indicated that the medical literature fails to associate allergic rhino-sinusitis to migraine headache.  

In another addendum opinion dated in November 2015, the VA examiner stated that migraine triggers can potentially evoke or worsen pain temporarily but not permanently.  "If veteran develops sinus inflammation simultaneous with migraine headache, he would exhibit higher pain level temporarily until resolution of sinus inflammation.  In addition, excessive alcohol consumption or sleep deprivation could trigger migraine headache....Veteran's service connected allergic rhinosinusitis which occurs intermittently could temporarily aggravate migraine headache but WOULD NOT assert permanent aggravation because there is no structural damage.  Allergic rhinosinusitis is an episodic medical condition and does not afflict permanent structural damage; therefore, it will less likely cause permanent aggravation."

In October 2016, the Veteran's attorney submitted medical literature addressing the relationship between migraines, allergic rhinitis, and sinusitis; one such article claimed that "up to 90 percent of purported sinus headaches fulfill the diagnostic criteria for migraine."  He argued that these articles supported a conclusion that the Veteran in fact had undiagnosed migraines while in service which were mistakenly attributed to sinusitis.  

In January 2017, the Board obtained an opinion from a VHA neurologist who reviewed the evidence of record as well as relevant medical literature.  The neurologist opined that the frequency and severity of migraines are higher in persons with rhinitis; that there are a number of articles that provide support for a hypothesis linking sino-rhinitis and migraines; and that the Veteran's migraine headaches have been aggravated by his service connected disability of allergic rhinosinusitis.

The Board finds that the medical evidence for and against the claim is at least in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches, as secondary to service-connected allergic rhino-sinusitis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


